      Case 2:20-cv-00398-SMB Document 14 Filed 03/03/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                     IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Moreno Freight LLC,                             No. CV-20-00398-PHX-SMB
10                 Plaintiff,                        ORDER
11   v.
12   Pennsylvania Manufacturers Association
     Insurance Company,
13
                   Defendant.
14
15         Plaintiff Moreno Freight LLC having filed its Motion for Remand pursuant to 28
16   USC § 1447(c), and the Defendant having no objection,

17         IT IS HEREBY ORDERED that Plaintiff’s Motion to Remand (Doc. 12) is
18   granted and this case is remanded back to the Superior Court, County of Maricopa.

19         Dated this 3rd day of March, 2020.

20
21
22
23
24
25
26
27
28
